 TOP NOTCH MANUFACTURING COMPANY, INC.429WE WILL offer Keith Weekley immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority andother rights and privileges,and make him whole for any loss of pay sufferedas a result of the discrimination against him.All our employees are free to become,remain,or refrain from becoming or re-maining members of any labor organization.THE HALSEY W. TAYLOR COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 720Bulkley Building, 1501 Euclid Avenue, Cleveland,Ohio, Telephone No. Main1-4465, if they have any question concerning this notice or compliance with itsprovisions.Top Notch Manufacturing Company, Inc.andGuillermo Aguirre.Case No. . 28-CA-992 .'December 13, 1963DECISION AND ORDEROn August 16, 1963, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner?1Reference to Case No. 28-CB-253 against United Garment Workers of America, Local284, and United Garment Workers of America,AFL-CIO, as it appears in the IntermediateReport, is deleted from the case caption,inasmuch as the Trial Examiner granted, withoutobjection,the General Counsel's motion to sever that case and to adjourn the hearingherein pending the effectuation of a settlement agreement.sWe hereby modify the backpay remedy recommended by the Trial Examiner to includepayment of interest at the rate of 6 percent,as set forth inIsis Plumbing&Heating Co.,138 NLRB 716.145 NLRB No. 44. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order 3 of theTrial Examiner 43 The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,its officers,agents,successors,and assigns,shall:4 Paragraph 1(b) of the Trial Examiner'sRecommended Order is amended to read asfollows :In any like or related manner interfering with, restraining,or coercing its employeesin the right to self-organization,to form labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities.The second indented paragraph of the notice attached to the Intermediate Report isamended to read as follows:WE WILL NOT in any like or related manner interfere with, restrain,or coerce ouremployees in the exercise of the right to self-organization,to form labor organiza-tions, to join or assist a labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in collective bargaining or othermutual aid or protection,or to refrain from any or all such activitiesINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn a charge and amended charge in Case No. 28-CB-253, filed respectively onMarch 4 and 22, 1963, against United Garment Workers of America, Local 284,United Garment Workers of America, AFL-CIO, herein called the Union, and acharge in Case No. 28-CA-924 filed on March 4, 1963, against the Respondent,Top Notch Manufacturing Company, herein called the Company, all charges dulyfiled by Guillermo Aguirre, an individual, the General Counsel of the NationalLabor Relations Board, the latter herein called the Board, by the Regional Directorfor the Twenty-eighth Region, on an order consolidating the two cases, issued acomplaint dated April 16, 1963, alleging in Case No. 28-CB-253 that the Respond-ent Union engaged in unfair labor practices within the meaning of Section 8(b)(1) (A) of the National Labor Relations Act, as amended, and in Case No. 28-CA-924 that the Respondent Company engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act, in thatthe Respondent Company discharged Aguirre because of his concerted and unionactivities.The hearing upon the consolidated complaint,conducted by Trial Ex-aminer William E. Spencer at El Paso, Texas, on June 19 and 20, 1963, was par-ticipated in by all parties.At the outset of the hearing, the General Counselmoved to sever the two cases and to adjourn indefinitely, pending the effectuationof a settlement agreement,the hearing against the Respondent Union in Case No.28-CB-253.The motion was granted without objection and there will be no furtherreference to this case in the report that follows.Briefs have been filed by theGeneral Counsel and the Respondent Company.Upon consideration of the entire record in the case and from my observation ofthe witnesses,I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENT COMPANYRespondent,a Texas corporation,with its principal office, plant,and place ofbusiness in El Paso,Texas, is and at all times material herein has been engagedat the said plant in the manufacture,sale, and distribution of work clothes andrelated products.During the 12-month period preceding issuance of the complaintherein,in the course and conduct of its business,itmanufactured,sold, and dis-tributed at its El Paso plant products valued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from the said plant directly to Statesother than Texas. TOP NOTCH MANUFACTURING COMPANY, INC.431II. THE LABOR ORGANIZATION INVOLVEDUnited Garment Workers of America,Local 284; United Garment Workers ofAmerica,AFL-CIO,are labor organizations within the meaning of the Act.as. THE UNFAIR LABOR PRACTICESA. The material factsMost of the basic and determinative facts here are undisputed.For some 16years the Respondent has had bargaining relations with the Union.At a meetingof the Local about September 1962, Marina Bernal, president of the Local, an-nounced that the Company would reduce production in what was known as its"blue" department,while increasing production in its "white"department.One ofthe employees present asked Bernal if there would be the same guarantee in theirwages as they then had in the blue department,and she replied that there was noguarantee and that for anyone who did not want to work in that department underthe changed conditions,the doorsof Top Notchwere open and they could leave.Presumably,this statement by the Local's president gave rise to dissatisfaction amongsome of the employees represented by the Local, and when an election of officerswas held in November,the dissident group nominated and elected their own slateof officers over the slate proposed by the incumbent group.Guillermo Aguirre,upon whose undisputed testimony these findings on theLocalare made, was activein the dissident group.On some technicality,this election was voided by EmilyJordan,a representative of the Local's International,who was in El Paso in lateNovember.She scheduled new nominations and a new election for a date in De-cember.The December election was conducted under the supervision of the In-ternational's representative.Again, the dissident group was successful in electingits own slate of officers over the incumbent group.At an executive board meetingof the newly elected officers of the Local,Aguirre was designated chairman of theLocal's shop steward committee.A letter notifying Respondent of Aguirre's designa-tion was delivered to Respondent'smanager of operations,Maury Cohen, aboutJanuary 14, 1963.At a meeting of the Local on about January 8, again on Aguirre's undisputed testi-mony, Emily Jordan entered the union hall accompanied by two policemen, andread,inEnglish,a letter which she said was from the International.Asked totranslate the letter into Spanish she replied that she did not know Spanish.There-upon she left the hall.The newly elected executive committee of the Local re-quested the International to replace Jordan with some "neutral"person, but ap-parently received no response from the International.On January 29, Aguirre'sattention was called to a letter on the Company'sbulletin board which stated, ineffect, that Jordan was announcing that the newly elected officers of the Local weredisqualified "because they did not attend two meetings that she had called."Ac-cording to Aguirre this announcement caused anger among a group of employees,and as he was returning to his work at the end of the lunch period some em-ployees told him that they did not wish to continue to pay "quotas" to the Inter-national.Aguirre advised referring the matter to their business agent, but some ofthe employees suggested a meeting with Cohen,Respondent's president,and Aguirrevolunteered to speak to Cohen.During the afternoon break Aguirre, accompaniedby some of the newly elected officers of the Local and others, spoke to Joe Ramos,plant superintendent,and asked him to arrange'a meeting with Cohen,as the em-ployees wanted to see if Cohen "would help to withhold the dues that they haveto pay to the International,until the officers were recognized."Ramos refusedto arrange the meeting,saying that he did not think anyone could do anythingabout the matter because there was a signed contract with the International.Aguirre said there was a group of employees willing to walk out unless such ameeting could be arranged,or words to that effect.Ramos told him to return tohis job and he did so.Ramos reported to Reuben Cohen that Aguirre had requested a meeting withCohen,had purported to represent a number of employees,and wanted to discusssome "dissatisfactions and grievances."He also informedCohen what Aguirre hadsaid about some of the employees being willing to walk out unless a conference wasgranted.Cohen thereupon had Aguirre summoned to his office,and in the presenceof Ramos and Maury Cohen,asked him if he had credentials from the Union author-izing him to "represent the people."According to the Cohens,Aguirre repliedthat he did not have such credentials.Aguirre testified that he referred to theletter of January 14 advising the Company of his appointment or election as ashop steward,but while not denying receipt of the letter,Respondent'switnesses 432DECISIONSOF NATIONALLABOR RELATIONS BOARDdenied that Aguirre made reference to it at this meeting.Reuben Cohen remindedAguirre of the Company's contract with the Union, told him to go to the union halland get the proper credentials and he would be glad to talk with him on anygrievances he had, but otherwise could not talk to him because under the unioncontract he must talk to theoneswho were authorized by the Union.Accordingto the Cohens and Ramos, Aguirre said that he knew what his rights were in thematter and at the next meeting with Company officials he would be accompaniedby three lawyers.Aguirre denied that he made reference to his lawyers at thismeeting.Admittedly, when Cohen instructed him to return to his job and not "causeany more trouble," he complied and worked until quitting time.After Aguirre had left Cohen's office the two Cohens and Ramos conferred, anditwas decided that Aguirre would be discharged.After the decision had beententatively agreed upon but before Aguirre was informed of it, Cohen got in touchwith Emily Jordan by long distance telephone, inquired concerning Aguirre's status,and received a negative reply followed by a telegram from Jordan advising him thatAguirre had no representative status with the Union.Aguirre was then called toReuben Cohen's office and discharged.Admittedly, on refusing to accept his finalcheck, Aguirre told the Cohens that he would have his lawyer pick it up.ReubenCohen, apparently regarding this as an insult or threat, ordered Aguirre off companyproperty and told him he never wanted to see him there again.B. Concluding findingsThe reasons advanced by the Respondent for Aguirre's discharge, as recited inRespondent's brief, were that he was insubordinate and was disturbing employee-managementrelations.Insubordinate,as construedby the Respondent, embracedAguirre's alleged threat to confront the Respondent with three lawyers; his threat,or implied threat, that a group of employees might walk off the job if he was notgranted an appointment with Cohen; and, apparently, almost any conduct that wasassociated with his activities in concert with and on behalf of the group of employeeswho were attempting to bring about a change in the management of the Local.Respondent's refusal to discuss grievances with Aguirreunlesshe produced creden-tials from the Union, made without any inquiry concerning or reference to the natureof the grievances Aguirre wished to present, was a denial of employee rights topresent grievances not in conflict with termsof an existing bargaining agreement,throughsomeoneother than their bargaining representative.See proviso to Section9(a) of the Act.AlsoDouds v. Local 1250,RetailWholesale Department StoreUnion of America (Oppenheim Collins & Co.),173 F. 2d 764 (C.A. 2).Any dis-charge predicated in whole or in part on the effort of an employee, representing him-self andone ormore other employees, to present such grievances, absent unusualcircumstances not present here, would be a discharge for protectedunionand con-certed activities and therefore a violation of the Act.The merit or lack of meritin the grievance that would be presented, if permitted,is immaterial.MushroomTransportation Co., Inc.,142 NLRB 1150.Salt River Valley Water Users' Associa-tion v. N.L.R.B.,206 F. 2d 325, 328-329 (C.A. 9). Since work stoppages wereprohibited under Respondent's contract with the Union, a walkout or threat ofwalkout might well be regarded as unprotected activity, but aside from the fact thatthere is no evidence that Aguirre promoted or in any way agitated for a walkoutand that at most he used the willingness of certain employees to walk out as a leverfor getting a conference with Reuben Cohen, after the request for such a conferencehad been refused by the plant superintendent, the discharge admittedly was notpredicated upon this threat or alleged threat alone.Obviously, the chief overallfactor in the effectuation of the discharge was Aguirre'sefforts, inconcert withothers, to bring about a change in the management of the Local, activity which theRespondent not unreasonably regarded as a threat to its continued honeymoon withthe Union which oversome16 years had not been marred by a single dispute.1A1Reuben Cohen : "Since Aguirre threatenedme and I was told that he did not representthe workers of Top Notch Manufacturing Company, I discharged him on the grounds thathe was disturbing employee-management relations, as he did not represent the organizedworkers of Top Notch Manufacturing Company, Inc. . . The said Aguirre hasused hisbest efforts to prevent the United Garment Workers of America from representing the em-ployees of Top Notch Manufacturing Company,Inc., and he has upsetthe employees ofTop Notch Manufacturing Company,Inc.,and hascaused confusionand turmoil insaid plant, and that was one of themain reasonswhy Top Notch Manufacturing Com-pany discharged the said Guillermo Aguirre."Thereis no evidencethat any of Aguirre'sactivity on behalf of the dissident group occurred on company time, or that he incited orwas associatedwith any interruption in production or breach of companydiscipline. TOP NOTCH MANUFACTURING COMPANY, INC.433remarkable record, though not unique, certainly not in the case of company-domi-nated unions or when "sweetheart" contracts prevail.Naturally, the Respondentwould desire the continuance of such a harmonious relationship and would be dis-turbed by anything that threatened to disrupt it.But as much as the Act is designedto promote economic stability, it does not contemplate that such stability be achievedand maintained at the cost of rendering employees helpless in their efforts to bringabout a change in the status or direction of their representation, or subjecting themto discrimination for such efforts.I find that Aguirre was discharged because of his concerted and union activities,and by the said discharge that the Respondent violated Section 8(a)(3) of the Actand interfered with, restrained, and coerced its employees in violation of Section8(a)(1) of the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondent discharged Guillermo Aguirre becauseof his union 2 and concerted activities, it will be recommended that the Respondentoffer him immediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority and other rights and privileges, and makehim whole for any loss of pay suffered because of the discrimination against him,by payment to him of a sum of money equal to that which he normally would havebeen paid in Respondent's employ from the date of the discharge to the date ofRespondent's offer of reinstatement, less his net earnings, if any, during said period.Loss of pay shall be computed upon a quarterly basis in the manner establishedby the Board in F. W.Woolworth Company,90 NLRB 289.The circumstances in this case are such that in my opinion no broad cease-and-desist order is requiredUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning ofSection 2(5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of its em-ployee, Guillermo Aguirre, thereby encouraging continued membership in the Union,the Respondent has engaged in andisengagingin unfair labor practices withinthe meaning of Section 8(a) (3) of the Act.3.By the said discharge the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed them in Section 7 of theAct, and thereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the Respondent, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership in a labor organization of its employees, by dis-charging its employees or by discriminating in any other manner in regard to theirhire or tenure of employment, or any term or condition of employment.2Aguirre's efforts in concert with other employees to take over management of theLocal by electing an independent slate of officers appears to me to be properly character-ized as union as well as concerted activity, but if it be regarded as concerted activityalone, the remedy is the same.734-070-64-vol 145-29 434DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining,or coercing itsemployees in the right to self-organization, to form labor organizations, to bargaincollectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain .from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labor or-ganization as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Offer Guillermo Aguirre immediate and full reinstatement to the positionhe held at the time he was discharged, or an equivalent position, without prejudiceto his seniority and other rights and privileges, and make him whole for any loss ofpay he may have suffered as a result of the discrimination against him in the mannerset forth above in the section entitled "The Remedy."(b)Upon request make available to the Board or its agents, for examination andcopying, all payroll records, social security payment records, timecards, personnelrecords and reports, and all other records necessary to analyze the amount ofback pay due under the terms of this Recommended Order.(c) Post at its plant in El Paso, Texas, copies of the attached notice marked"Appendix." 3Copies of said notice, to be furnished by the Regional Director forthe Twenty-eighth Region, Albuquerque, New Mexico, shall, after being duly signedby a representative of the Respondent, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-eighth Region, in writing, within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply herewith.4In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order "4In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage or encourage affiliation with any labor organization,by discharging our employees, or by discriminating in any other manner inregard to their hire or tenure of employment or any term or condition ofemployment.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to form labororganizations,to join or assist a labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in collective bar-gainingor other mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as authorizedby the NationalLabor Relations Act.WE WILL offer Guillermo Aguirre immediate and full reinstatement to theposition he formerly held, or its equivalent,without prejudice to seniority orother rights and privileges, and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him.Top NOTCH MANUFACTURING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) HOCK AND MANDEL JEWELERS435NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1015Tijeras Avenue NW., Albuquerque, New Mexico, Telephone No. 243-3536, if theyhave any question concerning this notice or compliancewithitsprovisions.Samuel Levine, doing business as Hock and Mandel JewelersandLocalNo. 1, AmalgamatedJewelry,Diamond and WatchcaseWorkers Union,AFL-CIO.Case No. 2-CA-9010. December 16,1963DECISION AND ORDEROn June 20, 1963, Trial Examiner Sidney D. Goldberg issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other unfair labor practices as alleged in the complaint,and recommended dismissal of the complaint as to them.Thereafter,the Respondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase toa three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications notedbelow.'Based upon his resolutions of credibility and the inferences drawnfrom the record facts, the Trial Examiner found that Respondent hadmade an unconditional offer of reinstatement to Juan Garcia whichGarcia refusedunlessRespondent first agreed to recognize the Unionas the employees' bargaining representative.The TrialExaminertherefore concluded that Respondent's backpay liability ceased when1 Contrary to the Trial Examiner,we find that Respondent's interrogation of its em-ployees as to whether they had joined the Union was coercive and violated Section 8(a) (1)of the Act.In this connection,we note that Respondent had indicated to the employeesthat it was opposed to the Union and had discriminatorily discharged Garcia.We shalltherefore modify the Trial Examiner's Recommended Order to provide that Respondentcease and desist from engaging in this type of conduct.145 NLRB No. 46.